Citation Nr: 1721828	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  17-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to death benefits, to include dependency and indemnity compensation benefits (DIC) and accrued benefits


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from June 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to death benefits.  The Appellant timely appealed that decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in January 2016.  The death certificate lists the immediate cause of death as cardiac arrest, due to or as a consequence of pneumonia and congestive heart failure.  

During the Veteran's lifetime, service connection was established for bronchial asthma with emphysema.  The Veteran was assigned a 30 perent rating for his asthma in February 1946; the rating was reduced to 10 percent effective June 1949, and was later increased to 30 percent effective December 2008.

In a September 2016 VA opinion, a VA examiner opined that it was "less likely as not that the Veteran's service-connected asthma with emphysema contributed substantially or materially to cause death (pneumonia and CHF)[.]"  In support of that opinion, the examiner stated that "[t]he [V]eteran did NOT have a clinical history that was consistent with recurrent bouts of bacterial pneumonia/bronchitis and progressive respiratory failure as can often be seen in those with asthma/emphysema[,]" noting that the Veteran no longer needed the use of inhaled medications or supplemental oxygen since 2012 or 2013, and that his asthma and emphysema were not progressively worsening nor severe at the time of his death.  The examiner further noted what she considered the potentially relevant evidence of record, specifically the Veteran's death certificate, the appellant's statements in her July 2016 Notice of Disagreement, and VA treatment records from July 2016, November 2013, and October 2013. 

However, a review of the VA treatment records associated with the claim file indicated that the Veteran was hospitalized in April 2013 for pneumonia and asthma and had visited the emergency room in February 2011 for an upper respiratory illiness consistent with early pneumonia.  The VA examiner failed to address those records in her opinion, which the Board finds particularly problematic in light of the examiner's conclusion that the Veteran's clinical history was inconsistent with recurrent bouts of bacterial pneumonia.  Because the examiner failed to consider all relevant evidence of record, the Board finds that the VA opinion is inadequate for adjudication purposes.  Consequently the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the Appellant was not provided with an adequate VCAA letter, to include the requirements indicated in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Thus, notice addressing these matters must be provided on remand.

In a July 2016 statement, the Appellant also reported that the Veteran had received treatment at Alpha Home Health & Hospice from June 2015 to January 2016.  Those records are not yet associated with the claims file.  Accordingly, on remand, the Appellant must provide any outstanding private medical records, including those related to the Veteran's treatment at Alpha Home Health & Hospice, or authorize VA to obtain the records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a VCAA notice under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. §3.159 (b) (2016) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007). Also, advise the Appellant that an effective date will be assigned if DIC benefits are awarded, to include an explanation as to the information or evidence needed to establish an effective date.

2.  Obtain any and all VA treatment records from the Salt Lake City VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Appellant to identify any private treatment that the Veteran may have had, including treatment at Alpha Home Health & Hospice, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Arrange for a pulmonologist, other than the one who provided the September 2016 opinion, to review the Veteran's claims file and address the following: 

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bronchial asthma with emphysema (i) was the immediate or underlying cause of death or was etiologically related to the death or (ii) contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  The examiner is to specifically address whether the Veteran's asthma contributed to the Veteran's pneumonia.

All opinions must be accompanied by an explanation.  The examiner is asked to identify and explain the information relied on and the reasoning underlying all conclusions.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Appellant's claim for entitlement to death benefits.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


